Case 19-61608-grs           Doc 642      Filed 06/11/20 Entered 06/11/20 10:19:10                      Desc Main
                                         Document     Page 1 of 2

                              UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF KENTUCKY
                                      LONDON DIVISION



In re:                                                    )                Case No. 19-61608
                                                          )
Americore Holdings, LLC, et al.3                          )                Jointly administered
                                                          )
                          Debtors.                        )                Chapter 11
                                                          )

    ORDER GRANTING CHAPTER 11 TRUSTEE’S MOTION FOR APPROVAL OF
       MASTER AGREEMENT FOR SHARED ROTATIONAL ARRANGEMENTS
        AND RESIDENCY ROTATION AFFILIATION AGREEMENT FOR THE
               PERIOD OF JULY 1, 2020 THROUGH JUNE 30, 2021

         This Case came on for consideration upon the Chapter 11 Trustee’s Motion for Approval

of Master Agreement for Shared Rotational Arrangements and Residency Rotation Affiliation

Agreement for the Period of July 1, 2020 through June 30, 2021 (the “Motion”) filed by Carol L.

Fox, the Chapter 11 Trustee (“Trustee”), seeking approval of certain residency agreements

(“Residency Agreements”) by and between St. Alexius Hospital Corporation #1 (the “Debtor”)

and SSM Health St. Mary’s Hospital and SSM Health St. Louis University Hospital (collectively,

“SSM Health”) pursuant to Section 363(b)(1) of the Bankruptcy Code as set forth in the Motion.

Upon consideration of the Motion, and circumstances and the record in this case; and the Court

having jurisdiction to consider the Motion and the relief requested therein in accordance with 28

U.S.C. § 1334; and it appearing that sound business judgment exists to support entry of the relief

requested in the Motion is in the best interests of the Debtor’s estates, its creditors and other parties




3
  The debtors in these Chapter 11 cases are (with the last four digits of their federal tax identification numbers in
parentheses): Americore Holdings, LLC (0115); Americore Health, LLC (6554); Americore Health Enterprises, LLC
(3887); Ellwood Medical Center, LLC (1900); Ellwood Medical Center Real Estate, LLC (8799); Ellwood Medical
Center Operations, LLC (5283); Pineville Medical Center, LLC (9435); Izard County Medical Center, LLC(3388);
Success Healthcare 2, LLC (8861); St. Alexius Properties, LLC (4610); and St. Alexius Hospital Corporation #1
(2766).




                                                         9
Case 19-61608-grs      Doc 642      Filed 06/11/20 Entered 06/11/20 10:19:10          Desc Main
                                    Document     Page 2 of 2

in interest; and the Trustee having provided adequate and appropriate notice of the Motion under

the circumstances; and after due deliberation and good and sufficient cause appearing therefor;


               IT IS ORDERED THAT:

       1.      The Motion is GRANTED as provided herein.

       2.      The Trustee is authorized to enter into the Residency Agreements as requested in

the Motion.

       3.      Any purchaser or subsequent assignee of the Debtor’s assets and Medicare provider

number shall be required to assume the Residency Agreements and continue to perform all actions

and obligations as provided in the Residency Agreements under their terms.

       4.      The Court shall retain jurisdiction to hear and determine all matters arising from

the implementation of this Order.

Order Tendered by:

/s/ Jimmy D. Parrish
Jimmy D. Parrish
Fla. Bar. No. 526401
Baker & Hostetler LLP
200 South Orange Ave.
Suite 2300
Orlando, FL 32801
Tel. 407-649-4048
Fax: 407-841-0168
jparrish@bakerlaw.com

Counsel to Chapter 11 Trustee




                                               10
